873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Issac KIRKMAN, Plaintiff-Appellant,v.Ernest R. SUTTON;  R.F. Lytle, Sergeant;  M. Lee,Defendants-Appellees.
No. 89-6517.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 17, 1989.Decided:  April 5, 1989.Rehearing and Rehearing In Banc Denied May 9, 1989.

Issac Kirkman, appellant pro se.
Jacob Leonard Safron (Office of the Attorney General), for appellees.
Before WIDENER, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Issac Kirkman appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kirkman v. Sutton, C/A No. 88-355-CRT (E.D.N.C. Dec. 20, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.